Citation Nr: 1515733	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction of the evaluation for leukemia, from 30 percent to noncompensable was proper.
 
2.  Entitlement to an increased rating in excess of 30 percent for leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from May 1973 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. Florida which reduced the disability rating for his service connected residuals of leukemia from a 30 percent evaluation to a noncompensable evaluation, effective August 1, 2008.

The Board notes that the Veteran's claim which led to the reduction at issue in this appeal, was a claim for an increased disability rating for his service connected residuals of leukemia disability.  Considering that this appeal arose from a claim for an increased disability rating, the Board will take jurisdiction of the increased rating claim as part and parcel of the reduction. 

In his March 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the RO which was subsequently scheduled for October 7, 2013.  However, in a September 2013 correspondence, the Veteran indicated that due to health reasons, he no longer wished to attend the Board hearing.  The Board, therefore, deems the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  At the time of the May 2008 RO decision that reduced the rating for leukemia from 30 percent to 0 percent effective August 1, 2008, the 30 percent rating had been in effect for more than 5 years. 

2.  The reduction in rating was done without consideration of the procedural due process requirements of 38 C.F.R. § 3.344.

3.  The Veteran's service-connected leukemia has been manifested by fatigability, but not by lightheadedness or shortness of breath.  It has not required medication, blood transfusions or any other type of treatment, and did not result in infections or a hemoglobin count less than 7gm/100ml, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia, or syncope. 


CONCLUSIONS OF LAW

1.  The May 2008 RO rating decision which reduced the Veteran's rating for his service-connected leukemia from 30 percent to 0 percent, effective August 1, 2008, was not proper and the criteria for restoration of the 30 percent rating are met.  38 C.F.R. §§ 3.105(e), 3.344 (2014).

2.  The criteria for a rating in excess of 30 percent for leukemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.117, Diagnostic Codes 7703-7700, 7716 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made: A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action.  He or she must be provided 60 days to respond with evidence/argument why the reduction should not take place. If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action [rating implementing the reduction] expires. 38 C.F.R. § 3.105(e). The Veteran was provided with notice in October 2007 and the Board find that there has been compliance with the procedural requirements of 38 C.F.R. § 3.105(e).

Regarding the increased rating claim, the RO provided notice to the Veteran in an October 2005 letter, prior to the date of the issuance of the appealed May 2008 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private records and the reports of June 2006 and October 2007 VA examinations.  

The June 2006 and October 2007 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2006 and October 2007 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

A November 1994 hospital report provided a discharge diagnosis of acute myelogenous leukemia.

An April 1997 treatment report indicated that the Veteran had acute myelogenous leukemia post-bone marrow transplant and he had been in remission since that time.

A December 1999 internal medicine note reflected that the Veteran had hemoglobin of 15.

A March 2002 private treatment report noted that the Veteran had acute myelogenous leukemia which was in remission.

An October 2002 private treatment note reflected that the Veteran had hemoglobin of 13.2.

A January 2005 private treatment report indicated that the Veteran was diagnosed with acute myelogenous leukemia in November 1994.  In January 1995 he underwent a bone marrow transplant

The Veteran underwent a VA examination in June 2006.  The examiner noted that the Veteran was diagnosed with leukemia approximately 10 years ago and had underwent bone marrow treatment.  The oncologist noted that the leukemia had been in remission and all of his follow-ups had been normal.  There was associated fatigability and occasional weakness.  The diagnosis was leukemia, currently in remission.  The examiner noted that after his leukemia treatment, the Veteran began putting on weight and his blood sugar became slightly elevated.  Because of his inability to control his weight, he underwent gastric bypass surgery.  As a result, he lost a lot of weight and his blood sugar returned to normal.  The Veteran did not carry a diagnosis of diabetes mellitus.

A September 2007 treatment record noted hemoglobin levels of 13.1.

The Veteran underwent a VA examination in October 2007.  The Veteran reported being diagnosed with leukemia in November 1994 which required chemotherapy.  The chemotherapy ended in March 1998 and he was in remission.  He underwent a bone marrow transplant in 1995 and reported being in remission since the transplant.  The Veteran reported fatigability and weakness.  However, manual labor was not precluded.  He denied headaches, history of infections, or shortness of breath.  He reported having chest pain for 4 to 5 months and was followed by a cardiologist.  He underwent a catherization in 2005 which revealed 70 percent blockage.  His disease was currently in remission and the Veteran denied any exacerbations.  He denied any current treatment.  His last chemotherapy treatment was in March 1998.  He denied any syncope or lightheadedness.  On examination, his hemoglobin was 13.1.  The diagnosis was leukemia that was not active and appeared to be in remission at the time.  The Veteran also had anemia that was not consistent with leukemia.

A May 2008 private treatment report noted a history of acute myelogenous leukemia.  He was status post autologous marrow transplantation after induction at Keesler Air Force Base, further induction at Wilford Hall, then transplantation.  Hemoglobin levels were 12.6.

In a July 2008 correspondence, a private physician noted that the Veteran had acute myelogenous leukemia and was treated with chemotherapy.  He suffered from all of the complications of long-term bone marrow transplantation as he continued to have severe malaise, fatigue, arthritic-type complaints, bone and an inability to sit for long periods of time.

A November 2008 follow-up report noted that the Veteran came in about once a year for evaluation.  He had acute myelogenous leukemia and underwent chemotherapy.  He had been in remission 14 years having no secondary malignancies or other problems except that he would have some osteonecrosis of the jaw that was probably due to transplantation.  He had fatigue at times and chronic rhinorrhea.  His kidney function was somewhat mildly impaired.  The diagnosis was acute myelogenous leukemia status post autologous transplantation with all the attending complications as mentioned above.  Hemoglobin levels were 14.2.

A January 2010 correspondence from a private physician noted that the Veteran had chronic fatigue syndrome which was typical of patients who were status post treatment with chemotherapy.  


I.  Reduction

Laws and Regulations

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In this case, the 30 percent evaluation assigned for the Veteran's leukemia was in effect for almost 13 years at the time of the reduction.  Because the leukemia was rated at the same level for a long period of time (five years or more), the provisions pertaining to reductions of stabilized evaluations were applicable.  See 38 C.F.R. § 3.344(c) (2014); Brown v. Brown, 5 Vet. App. 413, 418 (1993).

With respect to the stabilization of disability evaluations and examination reports indicating improvement, section 3.344(a) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after according due consideration to all the evidence developed under section 3.344(a), the rating will be continued pending reexamination.  38 C.F.R. §3.344(b).

It appears that the procedural requirements have not been met in this case.  A review of the RO's May 2008 decision, the February 2010 statement of the case, and the January 2012 supplemental statement of the case, shows that the RO appears to have essentially analyzed the issues of reduction of the rating for the Veteran's leukemia disability as it would a claim for an increased rating.  Specifically, the RO's analysis only discussed the criteria for higher ratings under diagnostic codes 7700 and 7716, and did not include or discuss the provisions of 38 C.F.R. § 3.344.  Furthermore, the analysis did not discuss the issue of whether there was an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  In summary, it does not appear that the reduction complied with 38 C.F.R. § 3.344. 

Decisions by the RO or the Board that do not apply the provisions of 38 C.F.R. § 3.34, when applicable, are void at their inception.  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. Brown, 5 Vet. App. 413 (1993); Hayes v. Brown, 9 Vet. App. 67 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio). 

Since the rating decision that accomplished the reduction of the Veteran's leukemia disability did not properly apply the provisions of 38 C.F.R. § 3.344, the Board finds that the failure to meet the procedural requirements for reduction renders this reduction void.  The appropriate remedy is the restoration of the disability rating effective on the date of the reduction.  Hayes v. Brown, 9 Vet. App. 67 (1996) (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 30 percent rating for leukemia was improperly reduced.  The reduction of this rating is void ab initio because the reduction did not meet the procedural requirements for reduction.  Therefore, the 30 percent rating for leukemia should be restored. 

Accordingly, the Board finds that restoration of the 30 percent rating for leukemia, effective October 19, 1995, is warranted.  The Board has resolved reasonable doubt in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Increased Rating

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

The Veteran's leukemia has been rated under Diagnostic Codes 7703-7700. Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).

Diagnostic Code 7703 provides that leukemia with active disease or during a treatment phase is rated 100 percent disabling.  Otherwise, leukemia is rated under the listed criteria for anemia (Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 7716), whichever would result in the greater benefit.  A Note to Diagnostic Code 7703 provides that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R § 3.105(e).  If there has been no recurrence, the VA adjudicator is to rate on residuals.  38 C.F.R. § 4.117. 

Diagnostic Code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  Anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated as noncompensable (zero percent).  Anemia with hemoglobin 10gm/100ml or less, with findings such as weakness, easy fatigability, or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117. 

Diagnostic Code 7716 provides ratings for aplastic anemia.  Aplastic anemia requiring continuous medication for control is rated 10 percent disabling.  Aplastic anemia requiring transfusion of platelets or red cells at least once per year, but less than once every three months, or infections recurring at least once per year, but less than once every three months, is rated 30 percent disabling.  Aplastic anemia requiring transfusion of platelets or red cells at least once every three months; or infections recurring at least once every three months is rated 60 percent disabling.  Aplastic anemia requiring bone marrow transplant; requiring transfusion of platelets or red cells at least once every six weeks; or infections recurring at least once every six weeks is rated 100 percent disabling.  38 C.F.R. § 4.117.

Analysis

The Board finds that the preponderance of the evidence is against a rating in excess of 30 percent at any time for the Veteran's service-connected leukemia.

As noted above, to warrant a  rating in excess of 30 percent for leukemia under Diagnostic Code 7700, there must be anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months).  To warrant a rating in excess of 30 percent under Diagnostic Code 7716, there must be a transfusion of platelets or red cells at least once every three months, or infections recurring at least once every three months.

The record demonstrates that for the rating appeal period, the Veteran's hemoglobin levels have remained above 7gm/100ml or less and, no lightheadedness or shortness of breath has been demonstrated that would indicate that the Veteran's symptomatology has more nearly approximated that required for a 70 percent rating under Diagnostic Code 7700.  38 C.F.R. § 4.117.

Regarding an increased rating under Diagnostic Code 7716, the medical record does not show that the Veteran took continuous medication for control of his leukemia during the appeals period, or that he had any infections or red blood transfusions during that period.  Thus, the Board finds that the evidence weighs against the grant of a higher rating under Diagnostic Code 7716.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected leukemia disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected leukemia disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

The May 2008 reduction of the rating for the Veteran's leukemia disability from 30 percent to 0 percent was improper, and the 30 percent disability rating is restored, effective August 1, 2008.

Entitlement to an increased rating in excess of 30 percent for leukemia is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


